SUM2 (8/25/17) jbk                  UNITED STATES BANKRUPTCY COURT                    U.S. BANKRUPTCY COURT
                                             District of Oregon                        DISTRICT OF OREGON
                                                                                              FILED
In re                                            )
 Colonial Oaks Mobile Home Park, LLC             )                                         March 26, 2019
                           Debtor(s)             )   Case No. 18−33183−tmb11         Clerk, U.S. Bankruptcy Court
                                                 )
 Colonial Oaks Mobile Home Park, LLC             )   (NOTE: ALL DOCUMENTS                   BY jbk DEPUTY
                          Plaintiff(s)           )   REGARDING THIS MATTER
                                                 )   MUST BE IDENTIFIED BY
                               v.                )   BOTH ADVERSARY AND
Brian Leitgeb,                                   )   BANKRUPTCY CASE NUMBERS)
Terry Desylvia                                   )
                                 Defendant(s)    )   Adv. Proc. No. 19−03023−tmb
                                                 )


           ADVERSARY PROCEEDING SUMMONS AND NOTICE OF PRE−TRIAL CONFERENCE

To the defendant(s) named in the attached complaint:

You are hereby summoned and required to serve upon NICHOLAS J HENDERSON, plaintiff's attorney,
whose address is Motschenbacher & Blattner, LLP, 117 SW Taylor Street, Ste 300, Portland, OR 97204,
either a motion or an answer to the attached complaint which is now served upon you. If you elect to
respond first by motion, as you may pursuant to Fed. R. Bankr. P. 7012, that rule governs the time within
which your answer must be served. Otherwise, you are required to serve your answer upon the plaintiff's
attorney (or upon plaintiff if plaintiff is not represented by counsel) within 30 days of the date of issuance of
this summons by the clerk, except that the United States or an office or agency thereof shall serve an
answer to the complaint within 35 days after the date of issuance of the summons.

The motion or answer served by you must be filed with the Clerk of Court, 1050 SW 6th Ave. #700,
Portland, OR 97204, either before service or within a reasonable time after service. IF YOU FAIL TO
RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO
ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT, AND JUDGMENT BY DEFAULT OR ANY
OTHER APPROPRIATE ACTION CONSISTENT WITH THE PLEADINGS MAY BE TAKEN AGAINST
YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

                     * * * IMPORTANT − SEE NEXT PAGE FOR FURTHER INFORMATION * * *




                               Case 19-03023-tmb         Doc 3   Filed 03/26/19
                                 Adversary Proceeding No. 19−03023−tmb


NOTICE IS GIVEN THAT:

1. A PRE−TRIAL CONFERENCE WITH RESPECT TO THIS COMPLAINT HAS BEEN SET FOR A
   TELEPHONE HEARING to be HELD AT 10:30 AM ON 5/21/19.

                        Call in Number: (888) 684−8852          Access Code 4950985

2. Each participant must also comply with each hearing requirement listed on the back of, or attached to,
   this notice. [Note: If you have problems connecting, call the court at (503) 326−1500 or (541)
   431−4000.]

YOU ARE FURTHER NOTIFIED that if you have any questions, you should see your attorney
immediately. If you do not have an attorney and need help in finding one, you may call the Oregon State
Bar's Lawyer Referral Service at (503) 684−3763 or toll−free in Oregon at (800) 452−7636.

                                                                                /s/ Charlene M Hiss
                                                                                Clerk, U.S. Bankruptcy Court


Date of issuance: 3/26/19




                               TELEPHONE HEARING REQUIREMENTS
   a. You must call in and connect to the telephone hearing line or personally appear in the judge's
      courtroom no later than the hearing time above. The court will not call you.

   b. You may be asked to call again from another phone if your connection is weak or creates static or
      disruptive noise.

   c. Please mute your phone when you are not speaking. If you do not have a mute function on your
      phone, press *6 to mute and *6 again to unmute if you need to speak. Do not put the court on hold if
      it will result in music or other noise. If available, set the phone to "Do Not Disturb" so it will not ring
      during the hearing.

   d. When it is time for you to speak, take your phone off the "speaker" option to minimize background
      noise. Position the telephone to minimize paper rustling. Do not use a keyboard or talk with others in
      the room. Be aware that telephone hearings may be amplified throughout the courtroom.

   e. Do not announce your presence until the court calls your case. Simply stay on the line, even if there
      is only silence, until the judge starts the hearings, and then continue to listen quietly until your case
      is called.

   f. Whenever speaking, first identify yourself.

   g. Be on time. The judge may handle late calls the same as a late appearance in the courtroom.
                                                                            Clerk, U.S. Bankruptcy Court
               * * * IMPORTANT − SEE NEXT PAGE FOR FURTHER INFORMATION * * *




                              Case 19-03023-tmb         Doc 3    Filed 03/26/19
                                         CERTIFICATION OF SERVICE
                                    Adversary Proceeding No. 19−03023−tmb

         I,
                                                    (name)
of
                                               (mailing address)
certify under penalty of perjury:

        That I am, and at all times hereinafter mentioned was, more than 18 years of age;

          That on                (date), I served a copy of the within summons, together with the complaint
filed in this proceeding, on:



the defendant in this proceeding, by (describe here the mode of service):



on the said defendant at:




Executed on
                     (date)                                         (signature)




                                Case 19-03023-tmb      Doc 3       Filed 03/26/19
